Citation Nr: 1145020	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-13 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.

2.  Entitlement to service connection for a neck disorder, claimed as cervical strain and neuropathy of the neck.

3.  Entitlement to service connection for a bilateral disorder of the lower extremities, to include a peripheral disorder or knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to March 2006.  He also served in the Southwest Asia theater of operations from February 2003 to February 2004, and from December 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2007 and October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Subsequent to the May 2008 Statement of the Case, the Veteran submitted additional evidence, including VA outpatient medical records.  Most, if not all, of this material appears duplicative of evidence already found within the claims file.  Nevertheless, in September 2011, the Veteran's representative submitted a written waiver of initial RO consideration of this material and the Board has accepted this additional material for inclusion in the record.  See 38 C.F.R. § 20.1304(c) (2010).

After this appeal was filed, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Id.  

In Clemons, the Veteran had filed a claim for service connection for PTSD.  The evidence of record showed he had been diagnosed with other psychiatric disabilities, but VA considered only the claim of entitlement to service connection for PTSD without considering entitlement to service connection for any other diagnosed psychiatric disability.  The Court determined this was error.  In this case, medical evidence of record shows the Veteran has been treated for a generalized anxiety disorder.  In his December 2006 claim, the Veteran requested service connection both for PTSD and for a mental disorder due to skin affliction.  The Board observes that the RO subsequently adjudicated both claims independently.  In his written submissions, the Veteran asserted his psychiatric symptoms were probably due to anxiety and not to PTSD.  Accordingly, in line with Clemons, the Board has recharacterized these two claims on appeal as one for an acquired psychiatric disorder, as reflected on the cover page.

Also in this case, medical evidence of record shows the Veteran has complained of neck pain and bilateral knee pain.  In his December 2006 claim, the Veteran originally requested service connection for neuropathy of the neck and a peripheral leg disorder.  In his Notice of Disagreement, VA Form 9, Substantive Appeal, and an April 2008 signed statement, the Veteran asserted that his service representative might have misrepresented his conditions because he has a cervical strain rather than neuropathy of the neck and because he had difficulty with bilateral crepitus knees (or patella-femoral syndrome) and not with neuropathy of the lower extremities.  Accordingly, in line with Clemons, the Board has recharacterized these various claims on appeal as reflected on the cover page.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's psychiatric disorder, diagnosed as a generalized anxiety disorder, is causally or etiologically related to active duty service.

2.  The evidence of record does not show that the Veteran currently has a neck disability.

3.  The evidence of record does not show that the Veteran currently has a bilateral disability of the lower extremities, to include either a peripheral nerve or neuropathy disorder or a knee disorder.


CONCLUSIONS OF LAW

1.  The Veteran's psychiatric disorder, diagnosed as a generalized anxiety disorder, was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

2.  The criteria for entitlement to service connection for a neck disorder, claimed as cervical strain and neuropathy of the neck, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for entitlement to service connection for a bilateral disorder of the lower extremities, to include a peripheral disorder or knee disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court, have been satisfied by information provided to the Veteran in letters from the RO dated in January 2007, March 2007, and October 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

Recently, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the January 2007 and October 2008 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, notice requirements pertinent to the issues on appeal have been met.

The Board also notes that service treatment records are missing from the claims file, are evidently unavailable from the National Personnel Records Center (NPRC), and are presumed lost.  The RO has issued two memoranda, dated in April 2007 and September 2008, about its efforts to obtain the Veteran's service treatment records and associate them with the claims file.  The RO was able to obtain several of the Veteran's pre-deployment and post-deployment health assessments related to his deployments to Southwest Asia as well as some pre-induction service personnel records.  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The Board also finds that the duty to assist has been fulfilled regarding these claims as VA medical records relevant to these matters have been requested or obtained and the Veteran has been provided with VA examinations.  The available medical evidence is sufficient for an adequate determination of the issues on appeal.  Therefore, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including a psychosis and arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Entitlement to service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability. 

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed prior to service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03.

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence. 

Otherwise, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.  He contends that any psychiatric disorder is the result of his active duty service.  In written statements associated with the claims file, the Veteran states that he had two tours in the Middle East (in Turkey, Kuwait and Iraq) driving heavy equipment.  He said that stresses in combat zones, driving 12 and 15 hours a day in convoys, missing his family and friends at home after recently graduating from high school, and being in a strange part of the world for some reason caused severe anxiety, fragmented sleep, a low tolerance for frustration, a mood disorder, irritability, hypervigilance, an exaggerated startle response and other somatic-related symptoms, as well as self-isolation and difficulty sustaining substantive employment or a meaningful relationship.

Available service personnel records reveal that the Veteran was part of the U.S. Army incentive enlistment and delayed entry programs.  According to an April 2001 document, the Veteran had received a psychiatric consultation in the past.  According to information supplied in September 2001 in connection with the Veteran's request for a security clearance (which application is associated with his available service personnel records) and other records on file, he received psychological counseling while in high school from approximately June 1999 to July 1999 after a friend had committed suicide.  


Service personnel records reveal that the Veteran served in Afghanistan in Operation Enduring Freedom from February 2003 to February 2004 and served in Iraq in Operation Iraqi Freedom from December 2004 to November 2005 as a motor transport operator.  His DD Form 214 noted that the Veteran had served in imminent danger pay areas.  

As noted above, most of the Veteran's service treatment records are unavailable and have not been associated with the claims file.  However, according to his December 2005 post-deployment assessment, which is available, while the Veteran denied being engaged in direct combat where he discharged his weapon, he did feel that he was in great danger of being killed during his Iraq deployment.

According to a February 2007 VA history and physical, the Veteran had a past medical history of anxiety while driving and in sexual relationships.  He was referred to the VA mental health clinic.  He was also negative for a PTSD screen.

A subsequent February 2007 VA psychiatric evaluation noted that the Veteran had increasing anxiety and a low frustration tolerance since his time in war zones.  The Veteran said that he thought his anxiety in crowds was related to his anxiety while serving as the lookout for roadside bombs in Iraq.  He said that he had depression in the past, but it was more anxiety now.  He also explained that when he was in the tenth grade a friend had committed suicide and he saw a physician who placed him on Prozac, but that he did not like the way it made him feel.  

On examination, he was oriented to person, place and time.  While his mood was anxious, he expressed no delusions and denied hallucinations and suicidal and homicidal ideation.  Diagnosis was a generalized anxiety disorder.  The VA examiner opined that the Veteran's anxiety symptoms were exacerbated by his experience driving vehicles in Iraq.  

A May 2007 VA mental health clinic record noted that the Veteran still had intrusive thoughts of roadside bombs when he was driving.  He complained of anxiety, sleep difficulties and poor appetite.

The Veteran underwent a VA mental examination in June 2007.  The Veteran told the examiner that when he returned home from service he was happy, but began to notice anxiety while driving and going out to public places.  He also reported difficulties with sleeping, but not with appetite or concentration.  He did not have many friends, stayed home a lot, and was very self-conscious about his skin condition.  He denied that any anxiety symptoms were in remission.  On examination, the Veteran denied panic attacks, but did admit to sleep impairment and displayed symptoms of depression, depressed mood or anxiety.  Diagnosis was a generalized anxiety disorder.  The VA psychiatrist opined that, while the Veteran's chronic anxiety began when he returned home, it stemmed more from his overseas experiences while in service than to other life situations, such as his skin disorder.

In his July 2007 Notice of Disagreement, the Veteran claimed that he never complained about PTSD and that his psychiatric symptoms were typical of anyone in a combat area, especially those in convoys exposed to improvised explosive devices (IEDs) and sniper attacks.  

The Veteran underwent an additional VA mental examination in September 2007.  Since the last VA examination the Veteran had continued to experience anxiety when driving and he worried about four hours a day.  He also had a problem falling asleep and could be irritable.  He felt sad at times when he thought about his skin condition and felt depressed when people commented on his vitiligo, but the examiner noted that the Veteran was able to bounce back within minutes.  On examination, difficulty falling asleep was noted.  The Veteran denied panic attacks and suicidal or homicidal ideation.  Diagnosis was a generalized anxiety disorder evidenced by poor concentration, worry and anxiety.  The September 2007 VA examiner opined that the Veteran's anxiety disorder was not aggravated by his service-connected vitiligo because any anxiety or mood changes that arose because of his embarrassment over his skin condition were fleeting.  This examiner did not opine whether the Veteran's generalized anxiety disorder was due to his period of active duty.  


In an April 2008 signed statement, the Veteran asserted that his PTSD claim had been misrepresented as anxiety due to his service-connected vitiligo, but that his anxiety was really combat-related from his period of active duty in Iraq.

In his May 2008 VA Form 9, Substantive Appeal the Veteran asserted that from December 2004 to November 2005, almost every day on convoy, he drove a tank recovery semi-tractor trailer vehicle about 11 miles north of Baghdad.  He also said that he had constant anxiety in doing so because he had to be alert due to sniper fire, grenades or IEDs.

In a July 2008 signed statement, the Veteran explained that while he told a doctor that upon the suicide of a high school classmate his fellow students were advised to see a counselor and that he was prescribed a mood stabilizer as many of his classmates were, he was given a "clean bill of health" to join the Army after high school.

Based on the evidence of record, the Board finds that the Veteran's psychiatric disorder is causally and/or etiologically related to active duty service.  Initially, the Board notes that there is no clear and unmistakable evidence that the Veteran had a psychiatric disorder which pre-existed his entrance into active duty in November 2001.  Though service personnel records, a security clearance application, and the Veteran's written submissions assert that the Veteran had received psychiatric counseling and medication in high school for grief issues when a classmate committed suicide, the Board's review of the claims file shows no clear and unmistakable medical evidence that the Veteran had an actual pre-existing psychiatric disorder before his period of active duty.  Therefore, the Board will examine this claim as one for direct, presumptive, or secondary service connection rather than for service connection due to aggravation of a pre-existing condition.

Concerning direct service connection for an acquired psychiatric disorder, the Board notes that the Veteran has been diagnosed with a current psychiatric disorder; the June 2007 VA examiner and others diagnosed a generalized anxiety disorder.  Further, medical and lay evidence in the record suggests that the Veteran had no significant psychiatric concerns before his active duty service in the Southwest Asia theater of operations.  In fact, the report of the June 2007 VA examination noted that the Veteran did not begin to experience his anxiety symptoms until after he had been discharged from service.  

However, in cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Veteran's available service personnel records do not show the award of decorations and medals which would indicate his involvement in combat.  However, his DD Form 214 reveals that the Veteran's primary military occupational specialty was as a motor transport operator, which is consistent with his lay evidence of driving heavy vehicles during his deployment in Iraq.  Further, the DD Form 214 notes that the Veteran served in imminent danger pay areas during his period of active duty.  In addition, in his December 2005 post-deployment health assessment he answered "yes" to the question whether he ever felt in great danger of being killed during the deployment.  Therefore, the Board finds that the Veteran's account of driving in convoys in Iraq and anxiously looking out for snipers and IEDs will be accepted as such is consistent with the circumstances of the Veteran's service as a motor transport operator in Iraq in 2005.  See 38 U.S.C.A. § 1154(b).  Thus, the Board finds that the Veteran can be considered a combat veteran under the provisions of 38 U.S.C.A. § 1154(b) for purposes of this appeal.  Therefore, the second requirement for establishing direct service connection has been met.

Both the June 2007 VA examiner, and the February 2007 VA staff psychiatrist, attributed the Veteran's currently diagnosed generalized anxiety disorder to his period of active service in Iraq.  The February 2007 psychiatrist opined that the Veteran's anxiety symptoms were exacerbated by his experience driving in convoys in Iraq and the June 2007 VA examiner opined that his anxiety stemmed more from his overseas service posting experiences than to other life situations.  Therefore, the Board finds that both the February 2007 and the June 2007 examiners found that the Veteran suffered from psychological trauma in service that ultimately is responsible, in whole or in part, for the currently diagnosed generalized anxiety disorder.  Accordingly, the Board finds that the Veteran has a psychiatric disorder, currently diagnosed as a generalized anxiety disorder, that is related to active duty service.

In view of the above, and in affording the Veteran the benefit of the doubt as the law requires, the Board finds that direct service connection is warranted for the Veteran's psychiatric disorder.  As the Board finds that as there is sufficient evidence that the Veteran's psychiatric disorder was incurred in or aggravated by active service, the claim for service connection for an acquired psychiatric disorder, diagnosed as a generalized anxiety disorder, is granted.

Neck Disorder

The Veteran seeks service connection for a neck disorder, claimed as cervical strain and neuropathy of the neck.  In written submissions, the Veteran contends that he drove tank-recovery semi-tractor trailer vehicles while stationed in Iraq on most days from December 2004 to November 2005 and that the heavy trucks bouncing over rough terrain caused cervical strain because he was wearing a heavy Kevlar helmet.  He does not contend, and the evidence does not suggest, that his claimed neck disorder is a manifestation of an undiagnosed illness warranting application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

As noted above, most of the Veteran's service treatment records are lost.  However, according to his December 2005 post-deployment assessment, the Veteran had back pain during deployment to Iraq.  When he was asked about current health concerns, the Veteran listed bilateral knee pain.  The examiner did not refer the Veteran for any post-service clinical evaluation.  

Post-service, according to a February 2007 VA history and physical, the Veteran complained of cervical neck pain while on active duty.  He was assessed with cervical neck pain.  

March 2007 VA X-ray studies revealed an unremarkable radiographic examination of the cervical spine.

The Veteran underwent a VA general examination in June 2007.  The VA examiner found that the Veteran developed neck pain around 2003 or 2004 without antecedent event, apparently during his first deployment to the Southwest Asia theater of operations in either Turkey or Afghanistan.  The examiner noted that the neck pain was intermittent, perhaps 15 days per month, and that the Veteran had not undergone physical therapy or been prescribed medication for this complaint.  On examination, range of motion measurements of the cervical spine were normal.  While the examiner provided a diagnosis-mild intermittent cervical strain-the Board notes that the examiner added to his written diagnosis the comment that this condition existed by subjective complaints only.  In view of this statement and the contemporaneous unremarkable X-ray reports, there is a lack of objective medical evidence indicating a underlying pathology responsible for the claimed neck pain.  Thus, the Board can fairly characterize the June 2007 VA examination as showing that the Veteran does not have a currently diagnosed objective neck disability.

Based on the evidence of record, the Board finds that service connection for a neck disorder, claimed as cervical strain and neuropathy of the neck, is not warranted.  There is no medical evidence of record demonstrating that the Veteran currently has a diagnosed disability of the neck or cervical spine.  The Board acknowledges that the Veteran has complained of neck pain since service and that the June 2007 VA examiner also found a current complaint of neck pain.  The Veteran is competent to describe symptoms he experiences, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).   As a combat veteran, he is competent to provide evidence about sustaining neck pain as a result of driving trucks in convoy in Iraq in 2005 and his testimony is credible and consistent with his service as a motor transport operator in Iraq in 2005.  See 38 U.S.C.A. § 1154(b).  

However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As noted above, March 2007 X-ray studies revealed an unremarkable radiographic examination of the cervical spine and the VA examiner stated that any cervical strain was based only on the Veteran's subjective complaints and not on any objective criteria.  Absent any evidence of a current disability, there can be no valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for a neck disability, claimed as cervical strain and neuropathy of the neck, is denied.  

Disorder of the Lower Extremities

The Veteran seeks service connection for a bilateral disorder of the lower extremities, to include a peripheral disorder or knee disorder.  In written submissions, the Veteran contends that crepitus in each knee began in service, perhaps due to jumping to the ground several times a day from the tank-recovery semi-tractor trailer he drove in Iraq.  He does not contend, and the evidence does not suggest, that his claimed leg or knee disorder is a manifestation of an undiagnosed illness warranting application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

As noted above, most of the Veteran's service treatment records are lost.  However, according to his December 2005 post-deployment assessment, the Veteran had painful and swollen joints during his deployment to Iraq, but denied numbness or tingling in his hands or feet.  He also admitted to medical problems that developed during his deployment, but conceded that he was not then on profile or light duty.  When he was asked about current health concerns, the Veteran listed bilateral knee pain; however, the examiner did not refer the Veteran for any post-service clinical evaluation.  

Post-service, according to a February 2007 VA history and physical, the Veteran complained of bilateral knee pain while on active duty.  He was assessed with bilateral knee pain.  

March 2007 VA X-ray studies revealed essentially normal knees with no synovial effusions or calcifications.

The Veteran underwent a VA general examination in June 2007.  He complained of a peripheral disorder of both knees and denied any symptoms related to the left or right foot.  The VA examiner found that all four extremities, including peripheral pulses, were normal.  

A separate VA orthopedic examination also was undertaken in June 2007.  The Veteran complained of bilateral knee pain secondary to wear and tear.  It was noted that the Veteran denied specific trauma to the knees.  The Veteran complained of pain, stiffness, and flare-ups and indicated that he had been on profile while in service.  Examination revealed no patella-femoral crepitance and stable ligaments.  X-ray studies and diagnosis revealed normal bilateral knees.  The VA examiner opined that the Veteran's bilateral knee pain was unrelated to service.  

A separate VA peripheral nerves examination also was undertaken in June 2007.  The Veteran complained that sometimes he had stiffening of the left calf and the fingers of the right hand, but denied any bowel or bladder problems.  Motor, reflexes, and sensory examinations were all within normal limits.  X-ray studies of the knees were unremarkable.  

In light of the evidence of record, the Board finds that entitlement to service connection for a bilateral disorder of the lower extremities, to include a peripheral disorder or knee disorder, is not warranted in this case.  There is no medical evidence of record demonstrating that the Veteran currently has a diagnosed disability of either lower extremity or of either knee.  One June 2007 VA examiner specifically found there was no objective evidence of a current peripheral nerve disorder and another June 2007 VA examiner found bilateral normal knees.  Indeed, X-rays of the Veteran's knees in March 2007 were normal.  As such, there is no evidence that the Veteran currently is diagnosed with a specific disability of either lower extremity or of either knee for which the Veteran may receive compensation for service connection.  

The Board acknowledges that the Veteran has complained of bilateral knee pain since service.  The Veteran is competent to describe symptoms he experiences, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As noted above, the Veteran also can be considered a combat Veteran for purposes of this appeal and his comments about frequent daily jumping from his truck to the ground while on convoy duty in Iraq is credible and consistent with the Veteran's service as a motor transport operator in Iraq in 2005.  See 38 U.S.C.A. § 1154(b).  

However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez, 13 Vet. App. at 285 (1999).  Absent any evidence of a current disability, there can be no valid service connection claim.  Brammer, 3 Vet. App. at 225.  Therefore, entitlement to service connection for a bilateral disorder of the lower extremities, to include a peripheral disorder or knee disorder, is denied.  









								[Continued on Next Page]
ORDER

Service connection for an acquired psychiatric disorder, diagnosed as a generalized anxiety disorder, is granted, subject to the laws and regulations governing monetary awards.

Service connection for a neck disorder, claimed as cervical strain and neuropathy of the neck, is denied.

Service connection for a bilateral disorder of the lower extremities, to include a peripheral disorder or knee disorder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


